Citation Nr: 9927258	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  94-30 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
manifested by a growth on the upper back and a lesion, due to 
an undiagnosed illness.  

2.  Entitlement to service connection, on a direct basis, for 
a skin disorder diagnosed as dermatofibroma and nevus.  

3.  Propriety of the initial disability evaluation of 
40 percent assigned for service-connected lumbar disc 
disease.  

4.  Propriety of the initial noncompensable disability 
evaluation assigned for service-connected migraine headaches.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1981 to 
September 1992.  His DD 214, Certificate of Release or 
Discharge from Active Duty (DD 214), indicates that, during 
this time, he had almost six years and two months of foreign 
service.  His DD 214 also shows that he received the 
Southwest Asia Service Medal as well as the Saudi 
Arabia/Kuwait Liberation Medal.  Additional service personnel 
records specifically show that the veteran served in Saudi 
Arabia for approximately three months and one week from 
January to May 1991 and that he was involved in one campaign 
during his service-the liberation and defense of Kuwait.  

The current appeal arises in part from an April 1994 rating 
action of the Baltimore, Maryland, regional office (RO).  In 
that decision, the RO denied service connection on a direct 
basis for a skin disorder and for a nervous disorder (to 
include complaints of fatigue, anxiety, and disturbed sleep).  
The RO also granted service connection for lumbar disc 
disease and migraine headaches, and assigned 10 percent and 
noncompensable ratings, respectively, effective from 
September 12, 1992.  

The RO notified the veteran of the April 1994 rating action 
in the same month.  Thereafter, the veteran perfected a 
timely appeal with respect to the denial of service 
connection on a direct basis for a skin disorder and for a 
nervous disorder (manifested by complaints of fatigue, 
anxiety, and disturbed sleep) and with respect to the 
assignment of a 10 percent evaluation for his 
service-connected low back disability and a noncompensable 
rating for his service-connected migraine headaches.  

Following the veteran's appeal regarding the claim of 
entitlement to service connection for a nervous disorder, the 
RO notified the veteran by a March 1996 letter that "[i]t 
appears that . . . [his] claim includes a claim for service 
connection for post-traumatic stress disorder."  
Consequently, the RO asked the veteran to provide information 
specific to such a claim.  In May 1996, the veteran submitted 
the requested data.  Subsequently, by a September 1998 rating 
action, the RO granted service connection for post-traumatic 
stress disorder (PTSD) (claimed as anxiety, disturbed sleep, 
emotional difficulties, fatigue, and increased irritability) 
and assigned a 30 percent evaluation for this disability, 
effective from September 12, 1992.  

By granting service connection for PTSD in the manner 
accomplished by the RO, namely by including all symptoms 
complained of by the veteran which can be attributed to 
psychiatric disability, the RO effectively granted all that 
the veteran sought on appeal with respect to this issue.  
Therefore, no issue of service connection for psychiatric 
disability is now before the Board.  

As the Board has previously discussed, the veteran perfected 
a timely appeal with respect to the issue of entitlement to 
service connection on a direct basis for a skin disorder.  
Subsequently, in the September 1998 rating action, the RO 
denied service connection for a skin disorder (manifested by 
a growth on the upper back and a lesion) as a result of an 
undiagnosed illness.  The RO explained that the fact that the 
medical evidence of record demonstrated that the veteran's 
skin condition was the result of a known clinical diagnosis 
of dermatofibroma precluded his entitlement to service 
connection for this disability under 38 C.F.R. § 3.317.  
Importantly, in the supplemental statement of the case which 
was furnished to the veteran in October 1998, the RO informed 
the veteran of this pertinent regulation.  Consequently, 
because the RO has adjudicated, during the current appeal, 
the issue of entitlement to service connection for a skin 
disorder on a direct basis as well as due to an undiagnosed 
illness, the Board will consider both theories.  

Also by the September 1998 rating action, the RO redefined 
the veteran's service-connected low back disability as lumbar 
disc disease with severe limitation of motion and granted a 
40 percent evaluation for this disorder, effective from 
September 1992, but confirmed the previously-assigned 
noncompensable rating for service-connected migraine 
headaches.  Therefore, the issues remaining on appeal include 
the claims of entitlement to service connection for a skin 
disorder on a direct basis and as a result of an undiagnosed 
illness, the propriety of the initial disability evaluation 
of 40 percent assigned for the service-connected lumbar disc 
disease, and the propriety of the initial noncompensable 
disability evaluation assigned for migraine headaches.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (appeals from 
original ratings are not to be viewed as increased rating 
issues.)  

(Consideration of the rating issues is deferred pending 
completion of the development sought in the remand below.)


FINDINGS OF FACT

1.  The veteran's skin condition has been attributed to known 
clinical diagnoses of dermatofibroma and nevus.  

2.  No competent medical evidence has been received which 
associates the veteran's dermatofibroma or nevus to military 
service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder, manifested by a growth on the upper back and a 
lesion, due to an undiagnosed illness is not well grounded.  
38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.317, 4.118 (Diagnostic Code 7806) (1998); VAOPGCPREC 
4-99 (May 3, 1999); VAOPGCPREC 8-98 (Aug. 3, 1998).  

2.  The claim of entitlement to service connection for a skin 
disorder, diagnosed as dermatofibroma and nevus, on a direct 
basis, is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is generally warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet.App. 439 (1995).  When a 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1998).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet.App. 14, 17 
(1993).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be 
well-grounded, however, a claim must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon 
v. Derwinski, 3 Vet.App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well-grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  A claimant cannot meet this burden 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  Espiritu, 
2 Vet.App. at 495.  

Specifically with regard to claims for "direct" service 
connection, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "Court") has held 
that evidence pertaining to each of three elements must be 
submitted in order to make such a claim well grounded.  There 
must be competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus, or link, between the 
in-service injury or disease and the current disability.  
This third element may be established by the use of statutory 
presumptions.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 
7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  

With regard to a claim for service connection for a 
disability asserted to be due to an undiagnosed illness, the 
VA General Counsel has held that four elements must be 
satisfied to make a claim well grounded.  There must be 
evidence of active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; evidence (lay or medical) of the manifestation of one or 
more signs or symptoms of an undiagnosed illness; evidence 
(lay or medical) of objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and evidence (lay or medical) 
of a nexus between the chronic disability and the undiagnosed 
illness.  VAOPGCPREC 4-99, at 9-10 (May 3, 1999).  In order 
to satisfy the second and fourth elements for a well-grounded 
claim, there must be "evidence that the illness cannot be 
attributed to any known diagnosis or, at minimum, evidence 
that the illness has not been attributed to a known diagnosis 
by physicians providing treatment or examination."  Id. 
at 10.  See 38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. 
§ 3.317 (1998).  

In the present case, the veteran has not presented any 
specific arguments regarding his skin condition other than to 
assert that service connection for skin lesions and a small 
growth on his upper back is warranted.  Additionally, in an 
August 1998 statement, the veteran's wife explained that the 
veteran has experienced skin rashes and growths.  

According to the service medical records, in April 1986, the 
veteran was treated for two tender lesions on the left side 
of his head towards the nape of his neck behind his left ear.  
A subsequent notation indicated that the lesions appeared to 
be increasing in size and that early folliculitis was 
suspected.  In April 1989, the veteran was treated for an 
abscess on his left cheek.  Three months later, he sought 
treatment for a two-centimeter infected lesion on the right 
side of his face.  A furuncle was diagnosed.  The remainder 
of the service medical records are negative for complaints 
of, treatment for, or findings of a skin disorder.  

The veteran was discharged from active military duty in 
September 1992.  Thereafter, in January 1993, he underwent a 
VA general medical examination.  At that time, he expressed 
his concern about a skin growth on his back.  He claimed that 
the skin growth (which had no discharge) had been present for 
"at least one year."  A physical examination of the 
veteran's skin demonstrated axillary lymph nodes which were 
not enlarged and had no ulceration or discharge, no evidence 
of abnormal rashes or discharges, and no scalp or facial 
lesions.  This evaluation also showed the presence of one 
small oval reddish brown lesion on the posterior aspect of 
the veteran's left chest below his scapula.  The lesion was 
found to be somewhat raised from the veteran's skin surface 
but nontender and nonpulsatile.  No scalp or facial lesions 
were noted.  In pertinent part, the examiner diagnosed a 
superficial benign-appearing lesion on the veteran's left 
upper back.  

A VA miscellaneous neurological disorders examination 
conducted almost two weeks later in February 1993 showed the 
presence of a small, dark, raised lesion in the veteran's 
left scapular area.  The veteran maintained that the lesion 
had been apparent for "at least a few months."  The 
examiner recommended ruling out skin cancer, and specifically 
melanoma.  

At a VA skin (other than scars) examination conducted in 
April 1995, the veteran reported having a several year 
history of lesions on his back.  Objective findings showed 
the presence of a one-millimeter brown macule on the 
veteran's superior left scapula area and a one-centimeter red 
brown nodule on his inferior left scapula area.  A shave 
biopsy was done on the veteran's inferior left scapula 
lesion.  The examiner diagnosed a nevus with regard to his 
superior lesion and dermatofibroma concerning his inferior 
lesion.  

At a VA general medical examination conducted on the same day 
as the VA skin (other than scars) evaluation in April 1995, 
the veteran again expressed concern about his skin lesion.  
According to the examination report, a lesion from the 
veteran's left upper back (which had been present "for many 
years") had been removed by the Dermatology Department.  
Examination of the veteran's skin demonstrated the absence of 
rashes, discharges, and eczematous lesions as well as the 
presence of a Band-Aid over the veteran's left posterior 
scapula.  The examiner (who had evaluated the veteran at the 
January 1993 VA general medical examination) diagnosed a skin 
lesion which had been removed by the Dermatology Department 
on the day of the evaluation.  

After reviewing this pertinent evidence, the Board must 
conclude that the veteran's claim of entitlement to service 
connection for a skin disorder, manifested by a growth on the 
upper back and a lesion, due to an undiagnosed illness is not 
well grounded.  Although the record clearly shows that the 
veteran has a dermatological condition, this state has not 
escaped diagnosis.  Rather, the report of the April 1995 VA 
skin (other than scars) examination contains medical 
diagnoses of nevus (with regard to the one-millimeter brown 
macule on the veteran's superior left scapula area) and 
dermatofibroma (concerning the one-centimeter red brown 
nodule on his inferior left scapula area).  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1998); VAOPGCPREC 8-98 
(Aug. 3, 1998).  Absent any competent evidence that the 
veteran's dermatological condition has escaped diagnosis, or 
can otherwise be attributed to an undiagnosed illness, the 
claim cannot properly be considered well grounded.  See 
VAOPGCPREC 4-99, at 10 (May 3, 1999).  See also 38 U.S.C.A. 
§ 1117 (West Supp. 1999) and 38 C.F.R. § 3.317 (1998).  

Furthermore, with regard to the issue of entitlement to 
direct service connection for a skin disorder, diagnosed as 
dermatofibroma and nevus, the Board also concludes that the 
claim is not well grounded.  According to the available 
post-service medical evidence, and specifically, the report 
of the April 1995 VA skin (other than scars) examination, 
medical diagnoses of nevus (with regard to the one-millimeter 
brown macule on the veteran's superior left scapula area) and 
dermatofibroma (concerning the one-centimeter red brown 
nodule on his inferior left scapula area) have been made.  
Significantly, however, no competent medical evidence has 
been received which attributes either skin condition with his 
active military duty (and, specifically, the in-service 
episodes of treatment for the suspicion of early folliculitis 
on the left side of his head towards the nape of his neck 
behind his left ear in April 1986, an abscess on his left 
cheek in April 1989, or a furuncle on the right side of his 
face in July 1989).  Without competent evidence of an 
association between any currently shown skin disorder and his 
active military duty, "direct" service connection for such 
a disability cannot be granted.  See Caluza v. Brown, 
7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  


ORDER

The claim of entitlement to service connection for a skin 
disorder, manifested by a growth on the upper back and a 
lesion, due to an undiagnosed illness is denied as not well 
grounded.  

The claim of entitlement to service connection, on a direct 
basis, for a skin disorder, diagnosed as dermatofibroma and 
nevus is denied as not well grounded.  


REMAND

Low Back

The veteran's service-connected lumbar disc disease with 
severe limitation of motion is currently evaluated as 
40 percent disabling.  According to a pertinent diagnostic 
code, evidence of severe limitation of motion of the lumbar 
spine warrants the assignment of a 40 percent disability 
rating.  38 C.F.R. § 4.71a, Code 5292 (1998).  This 
diagnostic code does not provide for a disability evaluation 
greater than 40 percent.  Id.  Clearly, therefore, the 
veteran in the present case cannot receive a disability 
rating greater than the current evaluation of 40 percent for 
his service-connected low back disability under the 
diagnostic code which specifically rates impairment resulting 
from limitation of motion.  

Importantly, however, the veteran may receive an increased 
rating for his service-connected low back disability under 
another applicable diagnostic code.  For instance, evidence 
of severe intervertebral disc syndrome, recurring attacks 
with intermittent relief will result in the assignment of a 
40 percent disability rating.  38 C.F.R. § 4.71a, Code 5293 
(1998).  For an award of a higher disability evaluation of 
60 percent under this diagnostic code, the evidence must show 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain, demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  Id.  A disability rating 
greater than 60 percent is not assignable under this 
diagnostic code.  Id.  

Consideration under Code 5293 must also include analysis of 
the extent of any "functional loss" experienced as a result 
of pain, weakness, etc.  See DeLuca v. Brown, 8 Vet.App. 202, 
206 (1995).  When a veteran receives less than the maximum 
evaluation under Diagnostic Code 5293 (which is based upon 
symptomatology that includes limitation of motion), 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40, 4.45, even though the rating may 
correspond to the maximum rating under another diagnostic 
code pertaining to limitation of motion.  VAOPGCPREC 36-97 
(Dec. 12, 1997).  In other words, because the veteran in the 
present case is receiving a 40 percent rating for his 
service-connected low back disability, which is less than the 
maximum evaluation allowed under Diagnostic Code 5293, 
consideration must be given to the extent of disability as 
contemplated by 38 C.F.R. §§ 4.40, 4.45, even though this 
evaluation corresponds to the maximum rating allowed under 
the rating criteria pertaining to limitation of motion of the 
lumbar spine.  See 38 C.F.R. § 4.71a, Code 5292 (1998).  

At a VA general medical examination conducted in April 1995, 
the veteran complained of low back pain "on a constant 
basis."  Examination of his thoracolumbar spine demonstrated 
minimal tenderness on palpation of his upper lumbar spine, no 
evidence of paraspinal muscle spasm or other neurological 
pathology, flexion to 50 degrees, hyperextension to 
5 degrees, lateral flexion to 10 degrees, and rotation to 
30 degrees.  The examiner cited X-rays taken of the veteran's 
lumbosacral spine in January 1993 which were normal and 
diagnosed low back pain due to lumbar sprain and strain.  

Additional medical records dated in September 1996 reflect 
private treatment for lumbar strain and sprain.  Treatment 
goals were designed to decrease pain, increase range of 
motion, and improve mobility and patient education.  
Suggested treatment included exercises, heat ultrasound, and 
myofascial stretching.  

The Board acknowledges that these recent medical records do 
not provide evidence of neurological involvement with regard 
to the veteran's service-connected low back disability.  In 
fact, the April 1995 VA general medical examination 
demonstrated no paraspinal muscle spasm or other neurological 
pathology.  Significantly, however, as the Board has 
discussed, adjudication of the veteran's claim for an 
increased rating for his service-connected low back 
disability must include consideration of the extent of any 
"functional loss" experienced as a result of problems such 
as pain.  See DeLuca v. Brown, 8 Vet.App. 202, 206 (1995); 
VAOPGCPREC 36-97 (Dec. 12, 1997) and 38 C.F.R. §§ 4.40, 4.45.  

The examination conducted on remand, therefore, should 
provide evidence which would adequately evaluate any 
functional loss that the veteran may experience in his low 
back due to pain or other functional debility in his lumbar 
spine.  DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  This is 
especially important in light of the veteran's recent 
complaints of low back pain as well as the recent examination 
findings of limitation of motion of his lumbar spine and 
tenderness on palpation of his upper lumbar spine.  

Additionally, the Board notes that September 1996 private 
medical records were received at the RO in October 1998, over 
one week after the agency furnished the veteran with a 
supplemental statement of the case regarding his claim, but 
prior to the transfer of his case to the Board.  These 
medical reports appear to relate to the veteran's claim for 
an increased rating for his service-connected low back 
disability because they reflect treatment for lumbar strain 
and sprain and are not duplicative of previously received 
evidence.  Consequently, the Board finds that this additional 
evidence is relevant to the issue of the propriety of the 
initial 40 percent disability rating assigned to the 
veteran's service-connected low back disability. 

Evidence received by the agency of original jurisdiction 
prior to transfer of the records to the Board after an appeal 
has been initiated (including evidence received after 
certification has been completed) will be referred to the 
appropriate rating or authorization activity for review and 
disposition.  38 C.F.R. § 19.37(a) (1998).  If the statement 
of the case and any prior supplemental statements of the case 
were prepared before the receipt of the additional evidence, 
a supplemental statement of the case will be furnished to the 
veteran as provided in 38 C.F.R. § 19.31, unless the 
additional evidence received duplicates evidence previously 
of record which was discussed in the statement of the case or 
a prior supplemental statement of the case, or the additional 
evidence is not relevant to the issue on appeal.  Id.  

Migraine Headaches

The veteran's service-connected migraine headaches are 
currently evaluated as noncompensably disabling.  According 
to the pertinent diagnostic code, evidence of characteristic 
prostrating attacks averaging one in two months over the last 
several months warrants the assignment of a 10 percent 
disability evaluation.  38 C.F.R. § 4.124a, Code 8100 (1998).  
(Evidence of less frequent characteristic prostrating attacks 
will result in the assignment of a noncompensable disability 
rating.  Id.)  Higher compensable disability evaluations are 
allowable under this diagnostic code with evidence of more 
frequent characteristic prostrating attacks and resulting 
severe economic inadaptability.  See 38 C.F.R. § 4.124a, 
Code 8100.  

At the April 1995 VA general medical examination, the veteran 
complained of headaches.  The evaluation demonstrated that 
the veteran's head was atraumatic and normocephalic and that 
his nasolabial folds were symmetrical.  The examiner 
diagnosed headaches.  Significantly, however, the report of 
the April 1995 examination did not include a discussion of 
the frequency and severity of the veteran's headaches.  
Furthermore, the veteran made no complaints of headaches at 
the previous VA general medical evaluation conducted in 
January 1993; nor did this prior examination include a 
diagnosis of headaches.  Without evidence regarding the 
frequency and severity of headaches, a proper evaluation of 
the veteran's service-connected migraine headaches cannot be 
made.  See 38 C.F.R. § 4.124a, Code 8100.  See also Ardison 
v. Brown, 6 Vet. App. 405, 407 (1994) and Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment received 
for his service-connected low back 
disability as well as his 
service-connected migraine headaches 
since his discharge from active military 
duty.  The RO should assist the veteran 
in accordance with 38 C.F.R. § 3.159 
(1998).  

2.  Thereafter, the veteran should be 
afforded a VA neurological examination to 
determine the extent of his 
service-connected lumbar disc disease 
with severe limitation of motion and his 
service-connected migraine headaches.  
The claims folder, and a copy of this 
remand, must be made available to the 
examiner(s), the receipt of which should 
be acknowledged in the examination 
report.  The examiner(s) should record 
pertinent medical complaints, symptoms, 
and clinical findings.  

With regard to the veteran's 
service-connected low back disability, 
the examiner must discuss the presence or 
absence of pathology associated with the 
service-connected disc disease.  All 
symptoms due to disc disease should be 
described in detail.  In this regard, the 
examiner should express an opinion as to 
whether the severity of any 
intervertebral disc syndrome shown on 
examination (with characteristic pain) is 
best described as severe or pronounced.  
In considering this question, the 
examiner should discuss the presence or 
absence of demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc and whether the veteran 
experiences intermittent relief or only 
little intermittent relief from pertinent 
symptomatology.  Also with regard to the 
veteran's service-connected low back 
disability, the examiner should 
specifically state whether functional 
losses experienced by the veteran, such 
as the above-noted complaints of pain, 
equate to disability contemplated by the 
criteria for a 40 or 60 percent rating.  
See, 38 C.F.R. § 4.71a, Code 5293.  Also, 
with respect to any subjective complaints 
of pain made concerning the veteran's low 
back disability, the examiner is 
requested to comment specifically on 
whether such pain is visibly manifested 
with movement of the veteran's lumbar 
spine; whether there is muscle atrophy 
attributable to the disability; whether 
there are changes in condition of the 
skin indicative of disuse due to the 
disorder; or whether there is any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the disability.  

With respect to the veteran's 
service-connected migraine headaches, the 
examiner should discuss the presence 
(including frequency and severity) or 
absence of migraine headaches.  After 
obtaining from the veteran information 
regarding any such migraine headaches 
that he may experience, the examiner 
should express an opinion as to whether 
such headaches are productive of severe 
economic inadaptability.  

3.  The RO should re-adjudicate the 
rating issues on appeal.  In adjudicating 
both of these rating claims, the RO must 
consider all the evidence of record 
(including the pertinent private medical 
records received since the October 1998 
supplemental statement of the case), all 
potentially applicable rating criteria, 
and the appropriateness of "staged" 
ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).  If any benefit 
sought on appeal is not granted, the 
veteran should be provided with a 
supplemental statement of the case that 
includes any additional pertinent law and 
regulations and notes the RO's 
consideration of all additional evidence 
received since the October 1998 
supplemental statement of the case.  The 
veteran should be afforded a reasonable 
period of time in which to respond to the 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purpose of this remand is to comply with 
governing adjudicative procedures and to obtain clarifying 
evidence.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals






